Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 07, 2016

The Court of Appeals hereby passes the following order:

A16A1767. SINO-FUND, LLC v. GUIFANG ZHANG.

      On July 29, 2015, the trial court entered a final judgment in favor of defendant
Guifan Zhang in this civil case. Sino-Fund, LLC filed a motion for new trial, which
the trial court denied on September 21, 2015. On October 22, 2015, Sino-Fund filed
this direct appeal.1 We lack jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of the trial
court's order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. See Perlman v.
Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012); Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). Here, Sino-
Fund filed its notice of appeal 31 days after the trial court's order was entered.
Accordingly, Sino-Fund’s appeal is untimely, and it is hereby DISMISSED for lack
of jurisdiction.
                                        Court of Appeals of the State of Georgia
                                                                             06/07/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        Sino-Fund originally filed its appeal in the Supreme Court, which transferred
the case to this Court after finding no basis for jurisdiction in the Supreme Court.